Case 2:18-cv-01240-FMO-JEM Document 27 Filed 01/10/19 Page 1 of 2 Page ID #:129




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister, Jr., Esq., SBN 111282
   2    Phyl Grace, Esq., SBN 171771
   3
        Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
   4    San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
   5    San Diego, CA 92131
   6    (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
   7    Attorneys for Plaintiff
   8
   9                            UNITED STATES DISTRICT COURT
  10                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12    Jose Estrada,                          Case No. 2:18-CV-01240-FMO-JEM
  13
                Plaintiff,                     Plaintiff’s Notice of Motion and
  14                                           Motion to Reopen Case
        v.
  15                                              Date:    February 14, 2019
        Gary A Plotkin, in individual and         Time:    10:00 a.m.
  16
        representative capacity as trustees       Ctrm:    6D (6th Floor)
  17    of The Plotkin Family Trust dated
        March 11, 1981;                        Hon. Fernando M Olguin
  18    Steven J. Fishman, in individual
        and representative capacity as
  19    trustee of the Non-Exempt Q TIP
  20    Marital Trust under the Baron
        Trust of 1988;
  21    Bodega Latina Corporation, a
        Delaware Corporation; and Does
  22    1-10,
  23
                Defendants.
  24
  25
  26          Please take notice that on February 14, 2019 at 10:00 a.m. at the
  27   United States Courthouse located at 350 W. 1st Street, 6th Floor, Los
  28   Angeles, CA 90012, in courtroom 6D, Plaintiff Jose Estrada will, and hereby


                                              1

       Notice of Motion & Motion to Reopen                2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27 Filed 01/10/19 Page 2 of 2 Page ID #:130




   1   does, move this Court to order the above captioned matter be reopened and
   2   returned to the active calendar.
   3
              Plaintiff hereby moves this court to reopen the above captioned case
   4
       pursuant to the court’s minute order dated November 28, 2018 as well as
   5
       under the authority of Fed.R.Civ.Pro 60(b)(6). The matter was provisionally
   6
       settled on August 10, 2018. The parties submitted a joint notice of
   7
       settlement to this Court on November 27, 2018; on November 28, 2018, the
   8
   9   Court issued the Order dismissing this action without prejudice, subject to

  10   either party reopening the action on or before January 12, 2019. However,
  11   despite multiple attempts, and diligent action by the plaintiff, settlement has
  12   not been consummated and the deadline to reopen the case is January 12,
  13   2019. Thus, plaintiff moves to have this case reopened and returned to the
  14   active calendar so that Plaintiff may prosecute his case, and avoid what would
  15
       otherwise be a manifest injustice.
  16
              This Motion is supported by the Declaration of Phyl Grace, the exhibits
  17
       attached thereto, the Memorandum of Points and Authorities, and oral
  18
       argument, if any.
  19
              This motion is made following multiple attempts to confer with
  20
  21   defense counsel as required by Local Rule 7-3, including leaving voicemail

  22   messages and emails, but no cooperation or response has been provided.
  23
  24
  25   Dated: January 10, 2019                CENTER FOR DISABILITY ACCESS
  26                                             By: /s/ Phyl Grace
  27                                             Phyl Grace
                                                 Attorney for Plaintiff
  28


                                             2

       Notice of Motion & Motion to Reopen                 2:18-CV-01240-FMO-JEM
